Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.
Terminal Disclaimer
The terminal disclaimer filed on 01/13/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,440,428 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Azuka C. Dike on 12/29/2021.

The application has been amended as follows: 
In Claim 1, delete -- determining, based on the third data, a video-viewing-activity metric for the video asset; and sending, to a second computing device, the determined video-viewing-activity metric. -- and replace with “determining, based on the third data, a video-viewing-activity metric for the video asset; creating a data structure comprising the determined video-viewing-activity metric; and sending, to a second computing device and via the data structure, the determined video-viewing-activity metric.”
In Claim 11, delete -- determine, based on the third data, a video-viewing-activity metric for the video asset; and send, to a computing device, the determined video-viewing-activity metric. --and replace with “determine, based on the third data, a video-viewing-activity metric for the video asset; create a data structure comprising the determined video-viewing-activity metric; and send, to a computing device and via the data structure, the determined video-viewing-activity metric.”
In Claim 16, delete -- determine, based on the one or more time periods, a video-viewing-activity metric for the video asset; and send, to the third data, the determined video-viewing-activity metric; -- and replace with “determine, based on the third data, a video-viewing-activity metric for the video asset; create a data structure comprising the determined video-viewing-activity metric; and send, to the second computing device and via the data structure, the determined video-viewing-activity metric;”
Cancel Claim 21

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR A RIAZ whose telephone number is (571)270-3005. The examiner can normally be reached M-F 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.R./Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424